OPINION ON REHEARING
BARNES, Judge.
We have granted rehearing in Vaughn v. Daniels, 777 N.E.2d 1110 (Ind.Ct.App.2002), for the limited purpose of clarifying Chief Judge Brook's dissent, in which he disagreed with "the majority's conclusion that Vaughn may proceed against [Daniels Company (West Virginia), Inc. and Solar Sources, Inc.] under the Indiana Products Liability Act." Id. at 1189-40; see also id. at 1141 ("I would hold on that ground that Vaughn cannot maintain an action against Solar or Daniels under the Act and would therefore affirm the trial court's judgment in all respects."). Given that Vaughn did not maintain an action against Solar under the Act, any mention in Chief Judge *1063Brook's dissent of Solar's liability under the Act should be disregarded.
BROOK, C.J., and VAIDIK, J., concur.